

116 HR 7206 IH: Excessive Force Prevention and Accountability Act of 2020
U.S. House of Representatives
2020-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7206IN THE HOUSE OF REPRESENTATIVESJune 15, 2020Mr. Espaillat introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to prohibit the use of excessive force under color of law by law enforcement and correctional officers, and for other purposes.1.Short titleThis Act may be cited as the Excessive Force Prevention and Accountability Act of 2020.2.Excessive force(a)In generalChapter 13 of title 18, United States Code, is amended by inserting after section 242 the following:242A.Excessive force(a)Intentional actsWhoever, acting under color of law, causes bodily injury to another through the intentional use of excessive force shall be imprisoned not more than ten years; and if death results, shall be imprisoned for any term of years or for life.(b)Reckless actsWhoever, acting under color of law, causes bodily injury to another through the reckless use of excessive force, shall be imprisoned not more than five years; and, if death results, shall be imprisoned not more than 20 years.(c)Failure To intervene(1)Whoever, acting under color of law, is contemporaneously aware of an ongoing violation of subsection (a) or (b), has the opportunity to stop or prevent the use of excessive force, and chooses not to intervene shall be imprisoned not more than 5 years; and if death results, shall be imprisoned not more than 20 years.(2)It shall not be a defense under this subsection that the person who fails to intervene is of a lower rank than, junior in status to, or employed in a different agency or component from the person using excessive force.(d)Non-DefensesIn a prosecution for an offense under this section, there need not be proof that the defendant had familiarity with this code section, or had any knowledge that any particular constitutional amendment, Federal or State law, or any policy or regulation prohibited the use of force at issue.(e)Definitions(1)IntentionalPurposefully using more force than what the person knows is reasonably necessary under all the facts and circumstances.(2)RecklessConsciously disregarding a substantial and unjustifiable risk that excessive force will result from the person’s actions. The risk must be of such a nature and degree that, considering the nature and purpose of the person’s conduct and the circumstances known to that person, its disregard involves a gross deviation from the standard of conduct that a law-abiding person, acting under color of law, would observe in the person’s situation.(3)Excessive forceForce that is more than what is reasonably necessary to accomplish a legitimate law enforcement function. In a jail, prison, or other correctional setting, force that is more than is reasonably necessary to accomplish a legitimate penological function.(4)Color of lawA person acts under color of law if the person is performing a legitimate law enforcement or penological function as an employee, contractor, or otherwise on behalf of, a Federal, State, or local government..(b)Technical and conforming amendmentThe table of sections for chapter 13 of title 18, United States Code, is amended by inserting after the item relating to section 242 the following:242A. Excessive force..